              Case 2:21-mj-30284-DUTY ECF No. 1, PageID.1  FiledBrunson
                                                  AUSA: Jeanine   06/09/21 Telephone:
                                                                            Page 1 of(313)
                                                                                       10 226-9100
AO 91 (Rev. ) Criminal Complaint                    Task Force Officer:    Andy Racine             Telephone: (248) 879-6090

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America                                                                Case: 2:21−mj−30284
   v.                                                                                   Assigned To : Unassigned
Gregory Calvin Horsley Jr.                                                Case No.      Assign. Date : 6/9/2021
                                                                                        Description: RE: SEALED MATTER
                                                                                        (EOB)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  May 14, 2021                 in the county of                Oakland   in the
        Eastern           District of      Michigan        , the defendant(s) violated:
           Code Section                                                   Offense Description
(Three Counts) 18 U.S.C. § 2119                         Carjacking
(Three Counts) 18 U.S.C. § 924(c)                       Use of a firearm in relation to a crime of violence (carjacking)




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                                  Andy Racine, Task Force Officer (FBI)
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:     June 9, 2021                                                                         Judge’s signature

City and state: Detroit, Michigan                                          Hon. David R. Grand, United States Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.2 Filed 06/09/21 Page 2 of 10




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Andy Racine, being duly sworn, do hereby depose and state as follows:

            INTRODUCTION AND OFFICER’S BACKGROUND

      1.     I am a sworn Police Officer with Bloomfield Township Police

Department in the County of Oakland, State of Michigan, currently assigned as a

Task Force Officer to the Federal Bureau of Investigation (FBI) Oakland County

Gang and Violent Crime Task Force (OCGVCTF) and have been employed as a

police officer since April 2005.

      2.     I am an “investigative or law enforcement officer” of the United

States within the meaning of 18 U.S.C. § 2501(7), that is, an officer of the United

States who is empowered by the law to conduct investigations of and to make

arrests for the offenses enumerated in 18 U.S.C. § 2516.

      3.     I have personal knowledge of the facts set forth herein or have been

provided information by other law enforcement officers having personal

knowledge of the facts set forth herein. Since this affidavit is being submitted for

the limited purpose of obtaining a criminal complaint, I was not included in every

fact known concerning this investigation, rather I have set forth only the facts

necessary to establish probable cause.

      4.     This affidavit is made in support of a criminal complaint charging

GREGORY CALVIN HORSLEY JR. with three counts of taking a motor vehicle



                                          1
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.3 Filed 06/09/21 Page 3 of 10




transported, shipped, or received in interstate commerce from the person or

presence of another by force and violence or by intimidation and with intent to

cause death or serious bodily harm in violation of 18 U.S.C. § 2119.

      5.     This affidavit is also made in support of a criminal complaint charging

HORSLEY with three counts of use of a firearm in relation to a crime of violence

(carjacking) in violation of 18 U.S.C. § 924(c).

                FACTS ESTABLISHING PROBABLE CAUSE

      6.     I am investigating a series of crimes committed by HORSLEY on

May 14, 2021, that included two attempted carjackings and a shooting that

occurred in Beverly Hills, Michigan, and one carjacking that occurred in

Southfield, Michigan. These incidents occurred in the area of Evergreen Road and

13 Mile Road in and around the border of Beverly Hills and Southfield, all within

the Eastern District of Michigan.

      7.     At the time of the crime and before being identified as being

HORSLEY, the suspect was described as a black male, approximately 18-24 years

old, 5’03”, medium complexion, long dread style hair, wearing a black sweatshirt

and pants.

      8.     The suspect was observed on the east side of Evergreen Road across

from Elwood Street, which is located south of 13 Mile Road, carrying a black

assault-type rifle in his hands. The suspect walked into the roadway and



                                          2
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.4 Filed 06/09/21 Page 4 of 10




approached the front of a white 2019 Chevrolet Equinox bearing Michigan license

plate number Lxxxxxx, which was manufactured outside the State of Michigan and

traveled in interstate commerce, that was southbound on Evergreen Road near

Elwood Street. The 16-year-old driver observed the suspect walking toward the

front of his vehicle and then stop in the roadway in front of it. The suspect pointed

the assault rifle directly at the driver through the windshield. Fearing that he would

be carjacked, the teenager attempted to drive away from the suspect. The suspect

fired multiple rounds into the Equinox narrowly missing the 16-year-old driver.




      9.     The suspect then walked northbound on Evergreen Road and

approached a blue 2019 Ford Edge bearing Michigan license plate number 1xxxxx,

which was manufactured outside the State of Michigan and traveled in interstate

commerce, driven by a female driver. The suspect again pointed the firearm at the

driver and told her he needed her vehicle. The driver of the Ford Edge exited the

vehicle. The suspect then entered the vehicle and attempted to drive away but was

unable to do so as the key fob, which was still with the driver of the vehicle, was

out of range of the vehicle.



                                          3
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.5 Filed 06/09/21 Page 5 of 10




      10.    The suspect then exited the vehicle and approached a third vehicle, a

black 2016 Toyota Corolla bearing Michigan license plate number Exxxxxx, which

was manufactured outside of the State of Michigan and traveled in interstate

commerce. The suspect pointed the firearm at the head of the driver of this vehicle

and ordered him out. The driver exited the car. The suspect then entered this

vehicle and fled the scene northbound on Evergreen Road.

      11.    The Southfield Police Department obtained images from a cell phone

video from a witness that recorded the contact between the suspect and the driver

of the Ford Edge. A review of the still images from the phone video recording

revealed the suspect was a short black male, clean-shaven with long dreads,

wearing a black zip-up sweatshirt, black pants, and a grey t-shirt underneath with a

possible black Adidas logo on the front. The suspect is holding the firearm that he

brandished and discharged during the carjackings.




                                         4
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.6 Filed 06/09/21 Page 6 of 10




      12.    On May 19, 2021, the Beverly Hills Police Department received an

anonymous tip identifying the individual responsible for these crimes as

“GREGORY” who is or was a student at the Chandler Park Academy located in

Harper Woods, Michigan. Further investigation revealed GREGORY CALVIN

HORSLEY JR. graduated from Chandler Park Academy in 2019.

      13.    A search of the Michigan Secretary of State (SOS) database revealed

HORSLEY was listed as a black male, 4’10”, 110 pounds. HORSLEY’s associated

driver’s license photograph showed he was clean-shaven with long dreadlocks in

his hair. In addition, HORSLEY had a listed address of 1xxxx Bonita Street,

Detroit, Michigan.




      14.    A comparison of HORSLEY’s driver’s license listed physical

characteristics along with his driver’s license photograph to the still images from

the video of the incident revealed HORSLEY had similar physical characteristics

to the suspect who committed the carjackings and shooting.




                                          5
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.7 Filed 06/09/21 Page 7 of 10




      15.    Task Force Officers canvassed the surrounding businesses for

additional surveillance footage that revealed the victim’s vehicle departed the area

of the carjacking and shooting northbound on Evergreen Road and then eastbound

on 13 Mile Road, then southbound on Southfield Road. Surveillance footage

reviewed at the Lathrup Village Police Department located at 27400 Southfield

Road, Lathrup Village, Michigan, revealed the stolen vehicle continued

southbound on Southfield Road at approximately 3:43 p.m.

      16.    On May 20, 2021, a State of Michigan search warrant for GPS

location information and pen register (cell site) information on T-Mobile cellular

telephone number (313) 455-xxxx, which was believed to be used by HORSLEY,

was authorized in the State of Michigan 46th District Court.

      17.    Data records for HORSLEY’s cell phone revealed the following on

May 14, 2021:

             a.    Between approximately 3:30 p.m. and approximately 3:50 p.m.,
                   this device was in the geographic area of Lathrup Village,
                   Michigan. At approximately 3:43 p.m., the victim’s vehicle
                   was observed on CCTV traveling southbound Southfield Road
                   in front of the Lathrup Village Police Department.
             b.    This device then traveled to the geographic area of the Walmart
                   located at 3301 N. Pontiac Trail, Commerce Township,
                   Michigan, arriving around 4:50 p.m. and departing around 5:10
                   p.m. Surveillance video from the Walmart showed at



                                          6
Case 2:21-mj-30284-DUTY ECF No. 1, PageID.8 Filed 06/09/21 Page 8 of 10




              approximately 4:52 p.m., the victim’s vehicle entering the
              parking lot from eastbound Pontiac Trail and driving around the
              lot before departing at approximately 5:05 p.m.
        c.    This device then traveled to the geographic area of the Mobil
              Gas Station located at 268 Highland Road, Highland, Michigan,
              arriving in the area around 6:20 p.m. and then departing the
              area around 6:50 p.m. Surveillance video from the Mobile Gas
              Station at approximately 6:23 p.m., revealed the victim’s
              vehicle pulling into a gas pump, parking, and HORSLEY
              exiting the vehicle. After walking into the store, HORSLEY
              purchased a bag of candy using a credit card registered in his
              name. While in the store, HORSLEY removed his jacket
              revealing that he was still wearing the same clothes from the
              carjacking and shooting. HORSLEY departed the gas station in
              the victim’s vehicle at approximately 6:48 p.m.
        d.    This device then traveled back to the geographic area of the
              Walmart. The device arrived in the area around 8:00 p.m. and
              then departed around 11:00 p.m. Walmart surveillance footage
              showed the victim’s vehicle entering the parking lot at
              approximately 8:17 p.m., and parking. The video captured
              HORSLEY entering the store carrying a white bag and walking
              into the restroom. HORSLEY exited the restroom
              approximately 45 minutes later and walked to the front
              vestibule area, where he appeared to be on his phone.
              HORSLEY entered an unknown vehicle and departed the area
              at approximately 11:00 p.m.



                                    7
   Case 2:21-mj-30284-DUTY ECF No. 1, PageID.9 Filed 06/09/21 Page 9 of 10




             e.    Around 11:30 p.m., the device entered the geographic area of
                   the Red Roof Inn located at 26300 Dequindre Road, Warren,
                   Michigan. Surveillance video from the Red Roof Inn at
                   approximately 11:36 p.m., showed HORSLEY entering the
                   lobby still wearing the same clothes from the carjacking and
                   shooting. HORSLEY rented a room under his name and used a
                   credit card in his name to pay for it.

      18.    On May 27, 2021, Task Force Officers responded to the area of the

Walmart and located the victim’s stolen vehicle parked and abandoned in the

parking lot in the same area it was left on May 14, 2021.

                                   CONCLUSION

      19.    Based on the above information, probable cause exists that

HORSLEY attempted to take and/or did take three motor vehicles transported,

shipped, or received in interstate commerce from the person or presence of another

by force and violence or by intimidation and with intent to cause death or serious

bodily harm, in violation of 18 U.S.C. § 2119, and used, brandished, and

discharged a firearm in relation to these crimes of violence (carjacking), in

violation of 18 U.S.C. § 924(c).

      20.    In consideration of the foregoing, I respectfully request that this Court

issue a complaint against HORSLEY for three violations of 18 U.S.C. §§ 2119 and

924(c)(1)(A).




                                          8
  Case 2:21-mj-30284-DUTY ECF No. 1, PageID.10 Filed 06/09/21 Page 10 of 10




        21.    Further in consideration of the foregoing, I respectfully request that

this Court issue an arrest warrant for HORSLEY for three violations of 18 U.S.C.

§§ 2119 and 924(c)(1)(A).

                                                Respectfully submitted,



                                                Andy Racine, Task Force Officer
                                                Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.


__________________________________
Honorable David R. Grand
United States Magistrate Judge

Date:   June 9, 2021




                                            9
